DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks and amendments filed on 05/05/2022. 
Claims 1-20 are pending. 
Claims 1, 5 and 9 are independent.


Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. Applicant argues  Examiner respectfully disagrees.  Saha indeed teaches predict torque command on the motor at paragraph 34.  Calculating and predicting are related to each other and synonyms.  Calculating and predicting relates to an action happening which Saha discloses.  In regards to Saha disclosing in paragraph 54 teaching the limitation “change the carrier frequency of the power control unit in a case in which an increase in the torque demand on the motor has been predicted” indeed teaches this.  Paragraph 54 discloses the carrier frequency is changed based on the calculation of the target torque and compared to a lookup table. Using Broadest reasonable interpretation, Saha teaches this limitation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Saha et al. (US 2009/0115362).

Re claim 1, Saha teaches (Figures 1) a motor drive device, comprising:
a power control unit (20m, 19m, 20g, 19g; para 29) that drives a motor (10m, 10g; para 29), which configures a motive power source of a moving body (para 24), by supplying a drive signal modulated according to a carrier frequency (para 54 and 59);
a memory (RAM, unshown in microcomputer; para 36); and
a processor (30m and 30g) that is coupled to the memory (para 35-36, the memory is apart of motor control device 30), the processor being configured to:
predict torque demand on the motor (para 34; target Torque is calculated TM*m), and
change the carrier frequency of the power control unit in a case in which an increase in the torque demand on the motor has been predicted (para 62; Fig. 5 discloses at Step 42, checking the region where T* is equal or greater than Tdb. In Step 43, the carrier frequency changes from low frequency fc to high frequency k*fc).

Re claim 2, Saha teaches the motor drive device of claim 1, the processor being configured to change the carrier frequency to a new carrier frequency at which a probability that electromagnetic interference noise will be generated is lower than for the carrier frequency before the change (para 66), in a case in which an increase in the torque demand on the motor has been predicted (para 59).

Re claim 4, Saha teaches the motor drive device of claim 1, wherein:
the processor is configured to predict a transition in the torque demand on the motor within a drive region of the motor (para 62), as defined by a torque curve expressing a relationship between rotation speed and torque of the motor (Figures 7-9),
at least a high torque region of the drive region (region A), in which the torque is a predetermined value or greater (para 62), is divided into a plurality of sub-regions arranged along an axis representing the rotation speed of the motor (Fig. 7-9), and the carrier frequency is pre-set for each of the sub-regions (para 62-63; lookup table for each region), and
the processor is further configured to change the carrier frequency by shifting a boundary position between the sub-regions so as to lower the carrier frequency at a predicted peak in the torque demand (para 62), in a case in which the predicted peak in the torque demand on the motor is within the high torque region (para 64-65).

Re claim 9, Saha teaches (Figures 1) a motor drive method by a motor drive device, the motor drive device including a power control unit (20m, 19m, 20g, 19g; para 29) that drives a motor (10m, 10g; para 29), which configures a motive power source of a moving body (para 24),
by supplying a drive signal modulated according to a carrier frequency (para 54 and 59), the motor drive
method comprising:
predicting torque demand on the motor (para 34; Target Torque is calculated TM*m), and
changing the carrier frequency of the power control unit in a case in which an increase in the torque demand on the motor has been predicted (para 62; Fig. 5 discloses at Step 42, checking the region where T* is equal or greater than Tdb. In Step 43, the carrier frequency changes from low frequency fc to high frequency k*fc).

Re claim 10, Saha teaches the motor drive method of claim 9, comprising changing the carrier frequency to anew carrier frequency at which a probability that electromagnetic interference noise will be generated is lower than for the carrier frequency before the change (para 66), in a case in which an increase in the torque demand on the motor has been predicted (para 59).

Re claim 11, Saha teaches the motor drive method of claim 9, wherein the moving body is a vehicle (vehicle; para 24); and
the motor drive method comprising predicting the torque demand on the motor based on at least one of an operation history of the motor (para 33), an accelerator position (para 34), a gradient of a road on which the vehicle is about to travel (Limitation has not been given weight because claimed as alternative with the recitation of “at least one of”), or a weight of the vehicle (Limitation has not been given weight because claimed as alternative with the recitation of “at least one of”).

Re claim 12, Saha teaches the motor drive method of claim 9, comprising:
predicting a transition in the torque demand on the motor within a drive region of the motor (para 62), wherein at least a high torque region of the drive region (region A), in which the torque is a predetermined value or greater (para 62), is divided into a plurality of sub-regions arranged along an axis representing the rotation speed of the motor (Fig. 7-9), and the carrier frequency is pre-set for each of the sub-regions (para 62-63; lookup table for each region), and
changing the carrier frequency by shifting a boundary position between the sub-regions so as to lower the carrier frequency at a predicted peak in the torque demand (para 62), in a case in which the predicted peak in the torque demand on the motor is within the high torque region (para 64-65).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. (US 2009/0115362) as applied to claim 1 above, and further in view of Park et al. (US 2020/0307545).

Re claim 17, Saha teaches the motor drive device of claim 1, but fails to explicitly teach wherein
the moving body is a vehicle, and
the processor is configured to predict the torque demand on the motor based on a gradient
of a road on which the vehicle is about to travel.
Park teaches (Figure 1) wherein the moving body is a vehicle (10), and
the processor (100) is configured to predict the torque demand (engine torque) on the motor based on a gradient of a road on which the vehicle is about to travel (para 38 and 58).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the need of predicting the torque demand of Saha with the need of predicting the torque demand of Park to prevent downshift from occurring with the system, improve drivability and fuel efficiency (see Park; para 111).

Re claim 18, Saha teaches the motor drive device of claim 1, but fails to explicitly teach wherein the moving body is a vehicle, and
the processor is configured to predict the torque demand on the motor based on a weight
of the vehicle.
Park teaches (Figure 1) wherein the moving body is a vehicle (10), and
the processor (100) is configured to predict the torque demand (engine torque) on the motor based on a weight of the vehicle (para 38 and 58).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the need of predicting the torque demand of Saha with the need of predicting the torque demand of Park to prevent downshift from occurring with the system, improve drivability and fuel efficiency (see Park; para 111).

Re claim 19, Saha teaches the motor drive device of claim 1, but fails to explicitly teach wherein
the moving body is a vehicle, and
the processor is configured to
estimate a travel load value indicating upcoming transitions in a travel load of the
vehicle, based on an operation history of the motor, and
predict the torque demand on the motor based on the estimated travel load value.
Park teaches (Figure 1) wherein the moving body is a vehicle (10), and
the processor (100) is configured to estimate a travel load value indicating upcoming transitions in a travel load of the vehicle (para 38 and 58), based on an operation history of the motor (para 38 and 58), and
predict the torque demand (engine torque) on the motor based on the estimated travel load value (para 38 and 58).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the need of predicting the torque demand of Saha with the need of predicting the torque demand of Park to prevent downshift from occurring with the system, improve drivability and fuel efficiency (see Park; para 111).

Re claim 20, Saha teaches the motor drive device of claim 1, but fails to explicitly teach wherein
the moving body is a vehicle, and
the processor is configured to
estimate an accelerator behavior value indicating upcoming transitions in an
accelerator position, based on a history of the accelerator position,
estimate a travel load value indicating upcoming transitions in a travel load of the
vehicle, based on an operation history of the motor, and
predict the torque demand on the motor based on the estimated accelerator
behavior value and estimated travel load value.
Park teaches (Figure 1) wherein the moving body is a vehicle (10), and
the processor (100) is configured to estimate an accelerator behavior value indicating upcoming transitions in an accelerator position (para 38 and 58), based on a history of the accelerator position (para 38 and 58),
estimate a travel load value indicating upcoming transitions in a travel load of the vehicle (para 38 and 58), based on an operation history of the motor (para 38 and 58), and
predict the torque demand (engine torque) on the motor based on the estimated accelerator behavior value and estimated travel load value (para 38 and 58).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the need of predicting the torque demand of Saha with the need of predicting the torque demand of Park to prevent downshift from occurring with the system, improve drivability and fuel efficiency (see Park; para 111).




Allowable Subject Matter
Claims 5-8 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 5, Tthe processor is configured to: change a driving mode of the vehicle by changing a first torque curve expressing a relationship between rotation speed and torque of the first motor and a second torque curve expressing a relationship between rotation speed and torque of the second motor, and change the carrier frequency based on the changed first torque curve and the changed second torque curve along with other features of claim 5.
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846